Order, Supreme Court, New York County, entered May 4, 1976, which, inter alia, provided for temporary alimony at the rate of $500 per week and denied the husband’s application to place the action on the calendar without filing a statement of readiness, unanimously modified on the facts and in the exercise of discretion to the extent of reducing the temporary alimony to $300 per week and otherwise affirmed, without costs or disbursements. The parties to this action were married in 1968 and they have no children. We have reviewed the differing contentions of the parties as to their respective incomes, as well as the wife’s ability to support herself, and have concluded that the award of temporary alimony should be reduced in the amount indicated. We further note that pretrial depositions have not been concluded and the action is concededly not ready for trial. Under these circumstances, Special Term properly denied the application of the defendant to have the action placed on the Trial Calendar without the filing of a statement of readiness. Concur—Kupferman, J. P., Lupiano, Silverman and Lane, JJ.